The Honorable Joe Resweber                             Opinion   No.   H-   481
County Attorney
Harris County Courthouse                               Re: Whether person not a
Houston,  Texas 77002                                  citizen of the United States
                                                       may be appointed notary
                                                       public in Texas.

Dear Mr.    Resweber:

         You have submitted      to us the following    question:

                      Whether the application  of a person not a
                 citizen of the United States for appointment as
                 a notary public can be processed    by the county
                 clerk.

         Both Article 4, Section 26 of the Texas Constitution and Article
5949 of the Revised Civil Statutes        place upon the Secretary      of State the
responsibility    of appointing notaries public.      However,     Section 3 of
Article 5949, calls       for the application   of a person desiring such an
appointment to be filed with the county clerk who is directed to send
the names of applicants       to the Secretary   of State “certifying    that
according    to the information     furnished him, such person is eligible
for appointment as Notary Public for such county . . . . ” Undoubtedly
it is this provision    that prompted the inquiry by your county clerk.

       The Constitution sets out no qualifications      for notaries public.
Rather it calis ,for qualifications  to be prescribed   by law.   Prior to
1945, the qual.ifications   were found in Article   5949 as:

                      To be eligible for appointment as Notary
                 Public for any county, a person shall be at
                 least twenty-one    (21) years of age, and a
                 resident of the county for which he is appointed            . . . .




                                      ps 2181
.     .-




    The Honorable    Joe Resweber        page 2     (H-481)




            In Attorney General Opinion No. O-6504 (1945) it was concluded
    that a person Who was neither a citizen of the United States nor of the
    State of Texas was qualified to be appointed notary public if he met the
    other statutory requirements.

            This opinion    prompted    the immediate     amendment    of Article   5949
    so that it read:

                           To be   eligible for appointment as Notary
                     Public for     any county, a person shall be a
                     citizen of    this State and at least twenty-one
                     (21) years     of age . . . .

            Section 2 of the amending      Act (Acts 1945,    49th Leg.,   ch.   373,
    p. 674) is in part:

                         The fact that the present law does not require
                     a Notary Public to be a citizen of Texas creates
                     an emergency   and imperative   public necessity . . . .

              The exact nature of Texas citizenship      vis-a-tie   United States
    citizenship    seems unclear.     That there is a state citizenship     distinct
    from federal citizenship     seems well-established.        Slaughter-House
    Cx,        83 U.S. 402 (1873); United States v. Cruikshank,         92 U. S. 542,
     (1875). And see Constitution of Texas, Article         5, Sections 2 and 7
    requiring,    respectively,   that Supreme Court justices and judges of
    district courts be citizens of the United States “and of this State.”

             Perhaps the best definition of state citizenship is found in the
    opening words of Section 1 of the Fourteenth Amendment to the Constitu-
    tion of the United States:

                         All persons borncr naturalized      in the United
                     States, and subject to the jurisdiction     thereof,
                     are citizens of the United States and of the State
                     where they reside . . . .




                                          p. 2182
.   .   -




            The Honorable   Joe Resweber       page     3 (H-481)




                  We take, as a definition of “citizen of this State” as used in Article
        5949, then, that the person be a citizen of the United States and a resident
        of Texas.    Under this interpretation   an alien would not be eligible to be
        appointed a notary public, and we would answer your question in the
        negative.

                                             SUMMARY

                                 Under the provisions of Article 5949, V. T. C. S.,
                            an alien may not be appointed a notary public in the
                            State of Texas.

                                                                Very truly yours,




                                                                Attorney   General   of Texas

        APPROVED:




        DAVID M. KENDALL,           First   Assistant




        C. ROBERT HEATH.           Chairman
        Opinion Committee




                                                p. 2183